                                                                                                Case 2:20-cv-01795-KJD-NJK Document 14
                                                                                                                                    12 Filed 12/04/20
                                                                                                                                             12/03/20 Page 1 of 2



                                                                                      1 CHRISTENSEN JAMES & MARTIN
                                                                                        Daryl E. Martin, Esq. (6735)
                                                                                      2
                                                                                        Laura J. Wolff, Esq. (6869)
                                                                                      3 7440 W. Sahara Avenue
                                                                                        Las Vegas, Nevada 89117
                                                                                      4 Telephone: (702) 255-1718
                                                                                        Facsimile: (702) 255-0871
                                                                                      5 Email: dem@cjmlv.com, ljw@cjmlv.com

                                                                                      6 Attorneys for Glaziers Trusts

                                                                                      7                               UNITED STATES DISTRICT COURT
                                                                                                                           DISTRICT OF NEVADA
                                                                                      8
                                                                                        The Trustees of the Glazing Health and Welfare Case No.: 2:20-cv-01795-KJD-NJK
                                                                                      9 Fund, Southern Nevada Glaziers and
                                                                                                                                          ORDER GRANTING STIPULATION
                                                                                     10 Fabricators Pension Trust Fund; Painters,         STIPULATION   ANDFOR
                                                                                                                                                             ORDER TO
                                    7440 WEST SAHARA AVE., LAS VEGAS, NEVADA 89117




                                                                                                                                          TO EXTEND TIME
                                                                                        Glaziers and Floorcoverers Joint Apprenticeship DEFENDANT
                                                                                                                                          EXTEND TIME   FOR DEFENDANT
CHRISTENSEN JAMES & MARTIN, CHTD.




                                                                                                                                                       UNITED  STATES FIRE
                                         PH: (702) 255-1718 § FAX: (702) 255-0871




                                                                                     11 and Journeyman Training Trust; Painters,          INSURANCE COMPANYINSURANCE
                                                                                                                                          UNITED  STATES  FIRE   TO
                                                                                        Glaziers and Floorcoverers Safety Training        COMPANYTO  TOTHE
                                                                                                                                                        RESPOND   TO THE
                                                                                     12 Trust Fund; Painters and Glaziers Market          RESPOND           COMPLAINT
                                                                                                                                          COMPLAINT
                                                                                        Recovery Fund; Southern Nevada Painters and
                                                                                     13 Decorators and Glaziers Labor-Management
                                                                                                                                              (FIRST REQUEST)
                                                                                     14 Cooperation Committee Trust; Painters and
                                                                                        Allied Trades Labor-Management Cooperation
                                                                                     15 Initiative; Glaziers Industry Promotion Fund;
                                                                                        International Painters and Allied Trades Industry
                                                                                     16 Pension Trust Fund; IUPAT District Council 16,
                                                                                        Glaziers, Architectural Metal and Glassworkers’
                                                                                     17
                                                                                        Local Union 2001; Local 2001 Political Action
                                                                                     18 Fund; Political Action Together Fund,

                                                                                     19                         Plaintiffs,
                                                                                          vs.
                                                                                     20
                                                                                          Raydeo Enterprises, Inc., a Georgia Corporation;
                                                                                     21
                                                                                          Suretec Insurance Company, a Texas surety;
                                                                                     22   Mortenson-Mccarthy Las Vegas Stadium, a
                                                                                          Joint Venture, a general partnership; M A
                                                                                     23   Mortenson Company, a Minnesota Corporation;
                                                                                          McCarthy Building Companies, Inc., a Missouri
                                                                                     24   Corporation; United States Fire Insurance
                                                                                          Company, a Delaware Corporation; John Does I-
                                                                                     25
                                                                                          XX, inclusive; and Roe Entities I-XX, inclusive,
                                                                                     26
                                                                                                                Defendants.
                                                                                     27
          Case 2:20-cv-01795-KJD-NJK Document 14
                                              12 Filed 12/04/20
                                                       12/03/20 Page 2 of 2




 1         IT IS HEREBY STIPULATED by the parties, by and through their
 2 undersigned counsel of record, pursuant to LR IA 6.1, that Defendant United States

 3 Fire Insurance Company (“USFIC”), shall have up to and including December 10,

 4 2020 within which to answer or otherwise respond to the Complaint. Defendant

 5 USFIC was served on October 26, so its response was due on November 16.

 6         Good cause exists to extend the time within which to file a responsive
 7 pleading because the parties are actively engaged in settlement negotiations to

 8 resolve this case in its entirety. The requested extension will provide the parties
 9 with the opportunity to finalize their negotiations. This is the first stipulation to

10 extend the time by which Defendant USFIC must answer the complaint.

11         Dated this 3rd day of December, 2020.
12 CHRISTENSEN JAMES & MARTIN            HUTCHISON & STEFFEN LLC
13 By:/s/ Laura J. Wolff
                                         By: /s/ Jeffrey R. Hall
   Laura J. Wolff, Esq. (6869)           Jeffrey R. Hall, Esq. (9572)
14
   Daryl E. Martin, Esq. (6735)          Peccole Professional Park
15 7440 W. Sahara Avenue                 10080 West Alta Drive, Suite 200
   Las Vegas, Nevada 89117               Las Vegas, Nevada 89145
16 Tel: (702) 255-1718                   Tel: 702-385-2500
   Fax: (702) 255-0871                   Fax: 702-385-2086
17 Email: ljw@cjmlv.com;
                                         Email: jhall@hutchlegal.com
   dem@cjmlv.com                         Attorney for United States Fire Insurance Company
18
   Attorneys for Plaintiffs
19

20

21
                                         IT IS SO ORDERED:
22

23                                       ___________________________________
                                         UNITED STATES MAGISTRATE JUDGE
24

25                                              December 4, 2020
                                         Dated:_______________________

26
27


                                            -2-
